GARRISON, Judge.
Jerome Stecker was found guilty of attempt forcible rape by a twelve member jury. He was sentenced to serve five years at hard labor, the first year to be served without benefit of parole, probation, or suspension of sentence, and was ordered to pay $155.00 in court costs or serve an additional thirty days in default of payment. *540In his only assignment of error, defendant seeks review for errors patent.
This court has held that an indigent defendant cannot be subjected to imprisonment for a longer period of time because he cannot pay a fine or court costs. State v. Barnes, 496 So.2d 1056 (La.App. 4th Cir.1986). Although the appellant in this cause was represented by private counsel at trial, the Orleans Indigent Defender Program was appointed to represent him on appeal. Barnes, swpra, held that a defendant is considered indigent for sentencing purposes if he is found to be indigent at any time in the proceedings, including while on appeal.
As such, the appellant’s conviction is affirmed, amending this sentence to delete that portion imposing jail time in lieu of court cost payments.
AFFIRMED AS AMENDED.